Title: To George Washington from the Committee of Congress, 17 April 1789
From: Committee of Congress
To: Washington, George



New York April 17th 1789

The Committee appointed in consequence of the Resolutions of both Houses of Congress, and which accompany this Note most respectfully communicate their appointment to the President of the United States, with a request that he will please to have it signified to them when they shall attend, with a Barge which has been prepared for that purpose, to receive him at Elizabeth Town or at such other place as he shall chose to embark from New-Jersey for this City.

John Langdon
Charles Carroll of Carrollton
Wm Samuel Johnson
Elias Boudinot
Theodorick Bland
Thos Tudr Tucker
Egbt Benson
John Lawrance

